                  Case 1:20-cv-03644-CCB Document 5 Filed 12/17/20 Page 1 of 1



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND
Jennell Black, et al.
                                                        *
      Plaintiff,
                                                        *                         20-03644
  v.                                                                   Case No.
Thomas Webster IV, et al.                               *

      Defendant.                                        *

                                   ENTRY OF APPEARANCE IN A CIVIL CASE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
                                                         The Coalition for Justice for Anton Black
     Enter my appearance as counsel in this case for the _______________________________

             I certify that I am admitted to practice in this Court.

12/17/20

Date                                                        Signature
                                                            Deborah A. Jeon 06905

                                                            Printed name and bar number

                                                             ACLU of Maryland, 3600 Clipper Mill Road, Suite 350,

                                                            Address
                                                            jeon@aclu-md.org

                                                            Email address
                                                            410-889-8550 x120

                                                            Telephone number
                                                            410-366-7838

                                                            Fax number




EntryofAppearanceCivil (08/2015)
